                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JERMAINE WILLIAMS                                  :
                                                   :
             v.                                    :    CIVIL ACTION NO. 16-6379
                                                   :
WHITAKER, ET AL.                                   :

                                          ORDER


      AND NOW, this 10th         day of    March        , 2020, upon consideration of Defendants’

Partial Motion for Summary Judgment (ECF No. 37), it is ORDERED that the Motion is

GRANTED IN PART and DENIED IN PART as follows:

          1. Summary Judgment is GRANTED as to Plaintiff’s Section 1983 claims against

             Commonwealth of Pennsylvania, Department of Corrections, and Whitaker and

             Valko in their official capacities.

          2. Summary Judgment is DENIED as to Plaintiff’s Section 1983 claims against

             Whitaker and Valko in their individual capacities.



      IT IS SO ORDERED.

                                                       BY THE COURT:




                                                       R. Barclay Surrick, J.
